PER CURIAM:
These claims were submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimants seek reimbursement for services rendered as Special Prosecuting Attorneys. Each was appointed by the Governor to assist the Prosecuting Attorney of Marshall County in the prosecution of inmates as a result of the prison uprising of January 1 through January 3, 1986. Each claimant was owed a balance for the services rendered, but the invoices were not processed for payment in the proper fiscal year, so no payments were made.
The respondent admits the validity of the claims and states that the amount alleged to be due each of the claimants is fair and reasonable. Respondent also states that there were sufficient funds expired in the appropriate fiscal year upon which the invoices could have been paid.
In view of the foregoing, the Court makes awards in the amounts indicated below.
Award of $2,036.25 to John P. Bailey.
Award of $2,532.50 to Frederick E. Gardner.
Award of $5,615.00 to Robert W. Kagler.
Award of $7,599.50 to Michael E. Kelly.
Award of $12,390.00 to Jeffrey V. Kessler.
Award of $5,229.20 to J. Thomas Madden.
Award of $6,065.00 to Michael W. McGuane.